Citation Nr: 0634932	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-35 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The veteran had active service from August 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified in a video hearing before the 
undersigned in November 2005.  

The Board remanded this case in January 2006 for additional 
development. The Board noted in the previous January 2006 
remand that the veteran raised a claim for secondary service 
connection for depression and for an increased rating for
service-connected peripheral neuropathy of the left and right 
lower extremities.  It does not appear that any action has 
been taken on those claims.  Those claims are again referred 
to the RO for development.  


FINDINGS OF FACT

1. While the veteran takes medication for his hypertension, 
his hypertension is not manifested by diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.

2.  The veteran's service-connected diabetes requires insulin 
and restricted diet, but does not require regulation of 
activities.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for the service-connected hypertension have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 (2006).

2.  The criteria for the assignment of an initial rating in 
excess of 20 percent for service-connected diabetes mellitus 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 
7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

In a June 2003 letter, the RO provided the veteran with 
notice regarding his  claims for increased ratings.  This 
letter described the evidence required to establish 
entitlement to an increased rating and described VA's duty to 
assist the veteran in obtaining evidence necessary to 
establish entitlement to an increased rating.  This letter 
also explained what evidence VA would be responsible for 
obtaining and what evidence VA would assist the veteran in 
obtaining.   The veteran was advised that he should submit 
any relevant evidence in his possession.  This letter 
complied with the timing requirements of Pelegrini, as it was 
provided prior to the January 2003 rating decision.  

B.	Duty to Assist

The RO has secured the relevant service records and post-
service VA medical records and has associated them with the 
claims file.  The veteran has been afforded VA examinations 
for his claims.  The veteran has also been afforded an 
opportunity to present evidence in a video hearing before the 
Board.  The veteran has not identified any outstanding 
evidence.  The Board therefore finds that the duty to assist 
has been satisfied in this case.

II.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings may be assigned for 
separate periods of time based on the facts found. In other 
words, the ratings may be "staged." Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  In other cases, the present 
level of disability is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Hypertension

The veteran seeks a higher initial rating for hypertension, 
presently rated as 10 percent disabling.

Hypertension is evaluated according to Diagnostic Code (DC) 
7101.  Under the rating criteria,  hypertensive vascular 
disease (hypertension and isolated systolic hypertension) is 
afforded a 10 percent rating for diastolic pressure 
predominately measuring 100 or more or; systolic pressure 
predominantly measuring 160 or more, or; where continuous 
medication is required for control of hypertension in an 
individual with a history of diastolic pressure predominantly 
measuring 100 or more.  A 20 percent rating is afforded for 
diastolic pressure predominantly measuring 110 or more, or; 
systolic pressure predominantly measuring 200 or more.  A 40 
percent rating is afforded for diastolic pressure 
predominantly measuring 120 or more.  A 60 percent rating is 
warranted for diastolic pressure predominantly measuring 130 
or more.  According to Note 1, hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days. For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominately 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominately 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  According to 
Note 2, hypertension due to aortic insufficiency or 
hyperthyroidism is to be evaluated as part of the condition 
causing it, rather than by a separate rating.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (2006).

The evidence in this case does not support a rating in excess 
of 10 percent.  VA outpatient records and examination reports 
dated from 2001 to 2006 do not reflect diastolic pressure 
predominantly measuring 110 or more or systolic pressure 
predominantly measuring 200 or more, such that a 20 percent 
rating could be applied.  Rather, blood pressure readings 
taken over this time period show diastolic pressure readings 
ranging from 56 to 97 and systolic pressures readings ranging 
from 104 to 161.  At the March 2006 VA examination, results 
of three blood pressure readings were 110/74, 108/76 and 
112/76.  The examiner noted that the veteran's hypertension 
was under good medical control.  There are no records in 
evidence showing any diastolic pressure readings of 110 or 
more or systolic pressure readings of 200 more.  In summary, 
as the evidence of record does not reflect do not reflect 
diastolic pressure predominantly measuring 110 or more or 
systolic pressure predominantly measuring 200 or more, a 
higher rating for hypertension is not appropriate.

In exceptional cases, a higher initial evaluation is 
available on an extraschedular basis.  The evidence in this 
case does not reflect that hypertension has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned rating), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular scheduler standards is rendered impracticable.   
The veteran has indicated in his hearing and in statements 
regarding this claim that he is currently unable to perform 
his occupation as a painter.  However, medical opinions have 
attributed those symptoms to peripheral neuropathy, rather 
than to  hypertension.   The Board is therefore not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. 3.321(b)(1) (2005) for the assignment 
of an extraschedular rating.

The Board concludes that an increased evaluation for 
hypertension is not warranted.  As the evidence is not in 
relative equipoise, the veteran may not be afforded the 
benefit of the doubt.  Rather, as there is a preponderance of 
the evidence against the claim for a higher evaluation, the 
claim must be denied.   



B.	Diabetes Mellitus

The veteran seeks a higher initial rating for service-
connected diabetes mellitus.  
At his video hearing before the Board, the veteran testified 
that his diabetes requires insulin and that he follows a 
restricted diet.  He stated that he sometimes experiences 
dizziness and a lack of stamina and has to limit certain 
activities, including driving, walking and riding a bicycle.  
The veteran also testified that he has "shakiness" after 
lunch that makes it difficult to drive.  

Diabetes mellitus is evaluated under Diagnostic Code 7913.  
Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated warrants a 100 
percent disability rating.  A 60 percent disability rating 
contemplates diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 40 percent disability 
rating is appropriate for diabetes requiring insulin, 
restricted diet, and regulation of activities.  A 20 percent 
disability rating contemplates diabetes mellitus requiring 
insulin and restricted diet; or oral hypoglycemic agent and 
restricted diet.  According to Note 1, compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent rating.  Noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).

VA outpatient records reflect that the veteran requires daily 
insulin and restricted diet for treatment of diabetes.  These 
outpatient records do not indicate that the veteran has a 
history of ketoacidosis or hypoglycemic reactions requiring 
one or more hospitalizations a year or twice monthly visits 
to a diabetic care provider.  These VA outpatient records 
contain no evidence that the veteran's activities have been 
regulated because of diabetes mellitus.  

At a January 2005 VA examination, the veteran denied any 
history of ketoacidosis or hypoglycemic reactions and 
reported that he had never been hospitalized for either of 
those conditions.  He reported restricting his diet and 
taking daily insulin and Pioglitazone.  He stated that he had 
no visual problems.  He reported a three year history of pain 
and tingling in both feet that prevented him from being able 
to climb ladders at work.  The examiner opined that the 
restriction of activities was due to peripheral neuropathy in 
both lower extremities.

At a March 2006 VA examination, the veteran reported taking 
insulin daily and restricting his diet by decreasing sugar, 
decreasing portions and increasing vegetables and fruit.  He 
reported no incidents or hospitalizations for ketoacidosis or 
hypoglycemic reactions.  According to the examination report, 
the veteran also  reported that he restricted his walking, 
primarily due to musculoskeletal pain resulting from 
peripheral neuropathy and not directly because of diabetes 
mellitus and a fear of hypoglycemic reactions.  The VA 
examiner diagnosed diabetes mellitus, under fair to good 
control, and decreased physical activity, secondary to pain 
and symptoms of peripheral neuropathy of the feet.

Applying these findings to the rating criteria of DC 7913, 
the Board finds that the evidence in this case does not 
support a rating in excess of 20 percent for diabetes 
mellitus.  The evidence establishes that the veteran requires 
daily insulin and a restricted diet, but there is no evidence 
that regulation of activities is required such that a 40 
percent rating should be applied.  While the veteran has 
reported that he is limited in his ability to perform 
activities such as driving, walking and climbing ladders,  
there is no medical evidence indicating that the veteran has 
been advised to regulate or limit his activities due to 
diabetes.  Medical opinions in the VA outpatient and 
examination reports attribute the decreased sensation in both 
feet to peripheral neuropathy, which is rated separately from 
the veteran's diabetes mellitus.  There is also no evidence 
of any of the other manifestations for which a higher rating 
could be assigned, such as episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice monthly visits to a diabetic care provider.   

The Board has also considered whether a referral for an 
extraschedular rating is warranted.  The evidence does not 
reflect that diabetes, alone, has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned rating), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
scheduler standards is rendered impracticable.   The veteran 
has indicated that bilateral foot pain and numbness render 
him unable to work.  However, medical opinions have 
attributed those symptoms to peripheral neuropathy, rather 
than diabetes.   The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. 3.321(b)(1) (2005) for the assignment 
of an extraschedular rating.

The Board concludes that there is a preponderance of the 
evidence against the claim for an increased initial rating 
for diabetes mellitus.  As the evidence is not in relative 
equipoise, the veteran may not be afforded the benefit of the 
doubt.  

ORDER

An initial rating in excess of 10 percent for hypertension is 
denied.

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


